Citation Nr: 1750620	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-25 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This matter was previously before the Board, most recently in June 2015, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. The Veteran has an acquired psychiatric disability, to include PTSD that is etiologically related to in-service trauma.  

2. The Veteran's hearing impairment is no worse than Level III in the right ear and Level III in the left ear.


CONCLUSIONS OF LAW

1. An acquired psychiatric disability, to include PTSD, was incurred in active service.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for An Acquired Psychiatric Disability

The Veteran asserts that he has an acquired psychiatric disability related to his active service.  Specifically, the Veteran asserts that he suffers from depression and anxiety due to a physical assault and subsequent harassment he received from a superior officer, to witnessing a fatal motor vehicle accident (MVA), and from experiencing several near-death incidents during training.

Service personnel records (SPRs) are silent for reports of an in-service physical trauma.  The Veteran received an honorable discharge from active service and had an overall good record of performance while he was in active service.  Additionally, service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of a psychiatric disability while the Veteran was in active service.  Further, there is no indication from the STRs that the Veteran received any treatment for a physical assault while he was in active service.

However, the Veteran has reported that he did not report the in-service assault or continued harassment for fear of a negative impact on his military career, since the attacker, a sergeant, was a superior officer.  He reported that he declined to reenlist so that he did not have to remain at the same base with the man who had continued to stalk and harass him.

Post-service medical evidence shows that the Veteran has received treatment for various disabilities at the VA Medical Center, to include mental health treatment.  Of record is an October 2008 note from the Veteran's treating psychiatrist at the VA Medical Center, Dr. D.D.  At that time, Dr. D.D. noted that the Veteran had a diagnosis of PTSD related to several in-service traumatic incidents.  He reported that the Veteran was physically assaulted, experienced several near-death incidents during training exercises, and witnessed the death of others, including civilians while in active service and that he had experienced mental health symptoms as a result since that time.  Specifically, Dr. D.D. noted that the Veteran suffered from depression as a result of witnessing and being subject to several near-death incidents, in addition to the continued mental harassment which the Veteran felt unable to report while in active service.  Dr. D.D. noted that the traumatic incidents currently manifested as nightmares, sleep disturbances, hypervigilance and anxiety.

The Veteran was afforded a VA examination in July 2015 in connection with the claim for service connection for an acquired psychiatric disability.  The VA examiner reviewed the Veteran's claims folder, including the Veteran's mental health history and reported stressors.  The VA examiner diagnosed PTSD and persistent depressive disorder.  On that basis, the VA examiner opined that the Veteran's PTSD was most likely caused by or a result of an in-service event.  He reasoned that in the absence of symptoms of PTSD prior to service, or a post-service stressor of significant magnitude, the PTSD was most likely due to the Veteran's reported stressors. 

The record additionally includes June 2010 and October 2015 statements from the Veteran's friend and fellow servicemember, Mr. T.A.  Mr. T.A. confirmed that he and the Veteran were involved in an MVA between a military vehicle and a civilian vehicle, resulting in civilian casualties.  Mr. T.A observed the Veteran to be physically distressed for several days, but that he never spoke of the incident.  Mr. T.A also relayed having spoken with the Veteran following the in-service physical assault, after which the Veteran was visibly upset.  He conceded that he did not witness the altercation, but reported that the Veteran exhibited increased paranoid behavior following the incident, out of a reported fear of subsequent physical retribution from the sergeant.  Mr. T.A confirmed that the sergeant appeared to stalk the Veteran, in a reported effort to torment or harass him.

The Board acknowledges that there is no supporting documentation of the Veteran's in-service physical trauma, or of the MVA of which he was reported to be a part.  However, when the PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion based on a review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2017).

The Board finds that the letters provided by the Veteran's VA Medical Center mental health treatment provider, Dr. D.D., and supporting statements from Mr. T.A. are adequate to establish that the Veteran suffered an assault while in active service and that he has a current diagnosis of a psychiatric disability related to the in-service traumatic incidents.   In this regard, the opinions of the Veteran's VA Medical Center mental health treatment providers are adequate because the examiners thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the opinions provided by the Veteran's VA Medical Center mental health treatment providers are the most probative evidence of record.

In sum, the Board concedes that the Veteran was the victim of a physical assault and subsequent mental harassment while in active service, in addition to multiple incidents during which the Veteran feared for his life.  The evidence of record shows that the Veteran has been diagnosed with a psychiatric disability as a result of the in-service traumatic incidents.  Therefore, the Board concludes that the preponderance of the evidence is for this claim and entitlement to service connection for a psychiatric disability, to include PTSD is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Increased Rating for Bilateral Hearing Loss

The Veteran has asserted that his hearing loss is worse than currently rated.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86 (2017).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).

As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiology evaluation in January 2009.  At that time, the Veteran reported that had difficulty communicating with others, in particular if there was background noise.  Audiometric testing results at that time were as follows:

Hertz

1000
2000
3000
4000
AVG.
Right

30
35
70
95
57.5
Left

25
40
70
100
58.75

Speech recognition ability was measured at 84 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level II in the left ear and Level II/III in the right ear.  38 C.F.R. § 4.85, Table VI (2017).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  No exceptional pattern of hearing loss is shown.

The Veteran was afforded a VA audiology evaluation in July 2015.  Audiometric testing results at that time were as follows:

Hertz

1000
2000
3000
4000
AVG.
Right

35
55
80
100
68
Left

35
55
95
100
71

Speech recognition ability was measured at 88 percent in the right ear and 90 percent in the left ear.  The examiner confirmed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level III in the left ear and Level III in the right ear.  38 C.F.R. § 4.85, Table VI (2017).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  No exceptional pattern of hearing loss is shown.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examiner clearly asked the Veteran to identify, in his own words, the impact his hearing impairment had on his daily life, to include his ability to work.  The Veteran stated that he had difficulty hearing people, especially over the phone or in crowds.  In a March 2009 statement, the Veteran's wife indicated that the Veteran has difficulty understanding conversations with people, in particular small children, as well as with hearing the television.  Therefore, the Board finds compliance with the requirements outlined in Martinak. 

There are no other audiogram reports of record showing the Veteran to have hearing impairment worse than that reported at his VA audiology evaluations in January 2009 or July 2015.

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level III in the left ear and no worse than Level III in the right ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for an increased rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017). 

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2017).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  The record reflects that the Veteran has difficulty hearing what others say and that this extends to listening to television and conversations on the telephone.  This is well within the effects encompassed by the rating criteria for hearing loss.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization for bilateral hearing loss disability.  Further, the Veteran clearly stated that his hearing impairment impacted his ability to understand in-person conversations, in particular with his grandsons, engage in telephone conversations, or watch television or movies.  However, the Veteran reported that he was retired and there is no indication from the record that the Veteran's hearing impairment unreasonably impacts his ability to work beyond what the rating schedule contemplates.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD is granted.

An increased (compensable) rating for bilateral hearing loss is denied. 


____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


